Citation Nr: 0947717	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  01-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a nervous condition (acquired psychiatric 
disorder) - inclusive of posttraumatic stress disorder 
(PTSD) and schizophrenia.




ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1978 to 
February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which denied the Veteran's petition to reopen his previously 
denied claim for service connection for a nervous condition.

Records show the earlier denials of the claim, which were not 
timely appealed, included consideration of PTSD and chronic 
schizophrenia under the general umbrella of a claim for a 
nervous condition (acquired psychiatric disorder).  
See, e.g., the RO's June 1990 decision.  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); and Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (discussing when there is finality 
of a prior unappealed decision, such as in cases where the 
Veteran has multiple psychiatric diagnoses).

In his February 2001 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  His travel Board hearing 
was scheduled for August 2005.  Prior to that, however, in 
March 2005, he requested instead a hearing before the Board 
in Washington, D.C., i.e., a Central Office hearing.  Despite 
this change in venue, he failed to appear for his scheduled 
hearing in March 2006.  In April 2006, he again requested a 
travel Board hearing at the RO, which initially was scheduled 
for August 2007 and then for December 2007.  And, once again, 
he failed to appear for his hearing.  He did not explain or 
justify his absence or request to again reschedule his 
hearing.  So the Board deems his request for a travel Board 
hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2009).



The Board remanded this case in April 2006 for compliance 
with the Veterans Claims Assistance Act (VCAA), especially 
insofar as notifying the Veteran of the specific reasons his 
claim was previously denied so he would have the opportunity 
to respond with evidence overcoming those prior deficiencies 
in his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); 
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (interpreting 
Kent as requiring the notice to specifically identify the 
kind of evidence that would overcome the prior deficiency 
rather than simply stating the evidence must relate to the 
stated basis of the prior denial).  In June 2008 the Board 
again remanded the claim because there had not been 
substantial compliance with the Board's April 2006 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied the 
Veteran's claim for service connection for a nervous 
condition; that decision included consideration of whether he 
was entitled to service connection specifically for PTSD and 
schizophrenia.  The RO denied the claim because, although he 
had a diagnosis of a psychosis (referring to his 
schizophrenia), the condition was first noted after service.  
There was no indication he had it while in service since his 
service treatment records were unremarkable, or within one 
year of his discharge.  There also was no indication he had 
PTSD, either then currently or while in service.

2.  The RO sent the Veteran a letter in July 1990 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.

3.  The RO more recently denied the Veteran's petition to 
reopen this claim in May 1993 and again in March 1995, for 
essentially the same reasons, because there was no indication 
he had these claimed conditions while in service, or a 
psychosis (such as schizophrenia) within one year of his 
discharge, nor any medical opinion otherwise relating these 
conditions to his military service.


4.  And although also notified of those more recent May 1993 
and March 1995 decisions denying his petitions to reopen this 
claim, the Veteran again did not appeal.

5.  The additional evidence received since that March 1995 
decision, the most recent final and binding decision on the 
claim, is either cumulative or redundant of evidence already 
on file and, therefore, previously considered or does not 
bear directly and substantially on this claim and is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's March 1995 decision denying the Veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder (nervous condition), inclusive 
of PTSD and schizophrenia, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been submitted since 
that March 1995 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.



The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2002, and in May 2006 and March 2009 (following and as a 
result of the Board's April 2006 and June 2008 remands).  
The letters informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  

Note also that the May 2006 and March 2009 letters informed 
the Veteran of the downstream disability rating and effective 
date elements of his claim, in the event it is reopened and 
service connection granted.  See Dingess, supra. 

As well, the March 2009 VCAA notice letter informed the 
Veteran of what would constitute new and material evidence to 
reopen this previously denied, unappealed claim for service 
connection for an acquired psychiatric disorder.  This letter 
complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
it apprised him of the specific reasons the claim was 
previously denied, in addition to explaining the type of 
evidence and information needed to establish his underlying 
entitlement to service connection (in the event the claim was 
reopened).  See, too, VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

And since providing that additional VCAA notice in May 2006 
and March 2009, the AMC has readjudicated the claim in the 
October 2009 SSOC - including considering additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue and SOC.  This is 
important to point out because if there was no VCAA notice 
provided prior to the initial adjudication of the claim, or 
for whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SSOC, such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given ample opportunity to participate effectively 
in the adjudication of his claim.  In other words, this 
timing error in the provision of the notice is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  See again Mayfield IV and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records, private medical 
records, VA treatment records, and lay statements in support 
of his claim.

An etiological opinion has not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
medical examination for a medical nexus opinion when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

There is, however, an exception when as here there is a 
petition to reopen a previously denied, unappealed claim.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no 
obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the previously denied, unappealed claim.  And, 
here, there is no such new and material evidence concerning 
the claim for an acquired psychiatric disorder, so no 
requirement to schedule an examination for a medical nexus 
opinion.

The Board is also satisfied as to substantial compliance with 
its April 2006 and June 2008 remand directives.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).  This included sending the Veteran the 
VCAA notice letter in May 2006 and March 2009, allowing him 
an opportunity to submit additional medical or other evidence 
in response (which he did not), and then readjudicating his 
claim in the October 2009 SSOC.  

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for an Acquired Psychiatric 
Disorder

The RO denied the Veteran's most recent petition to reopen 
his claim for service connection for an acquired psychiatric 
disorder in the July 1999 rating decision at issue - 
concluding he had not submitted new and material evidence to 
warrant reopening the claim.  The Board also must make this 
threshold preliminary determination as to whether new and 
material evidence has been submitted, before proceeding 
further, because it affects the Board's jurisdiction to reach 
the underling claim for service connection and adjudicate it 
on the merits on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380 (1383-84 (Fed. Cir. 1996).  See also 
Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that new and material evidence has not been submitted, 
that is where its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 
1383-4.  Moreover, what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
VAOPGCPREC 05-92 (March 4, 1992).

The RO initially considered - and denied, this claim for 
service connection for an acquired psychiatric disorder in 
June 1990.  That decision included consideration of whether 
service connection was warranted specifically for PTSD and/or 
schizophrenia.  The RO denied the claim because, although the 
Veteran had a diagnosis of a psychosis (referring to his 
schizophrenia), the condition was first noted after service.  
There was no indication he had it while in service since his 
service treatment records were unremarkable, or within one 
year of his discharge.  There also was no indication he had 
PTSD, either then currently or while in service.

The RO sent the Veteran a letter in July 1990 notifying him 
of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.  So that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See also Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).

The RO more recently denied the Veteran's petition to reopen 
this claim in May 1993 and again in March 1995, for 
essentially the same reasons, because there was no indication 
he had these claimed conditions while in service, or a 
psychosis (such as schizophrenia) within one year of his 
discharge, nor any medical opinion otherwise relating these 
conditions to his military service.

And although also notified of those more recent May 1993 and 
March 1995 decisions denying his petitions to reopen this 
claim, the Veteran again did not appeal.  So they, too, are 
final and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The Veteran filed his most recent petition to reopen this 
claim in September 1997.  The regulation applicable to new 
and material evidence, 38 C.F.R. § 3.156(a), was amended 
effective August 29, 2001.  Thus, the former version of 
3.156(a) is applicable to his claim.  See 66 Fed. Reg. 45,620 
(2001).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).

In addition, the evidence, even if new, must be "material," 
in that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the Court 
held that in determining whether there is new and material 
evidence to reopen a claim, VA adjudicators need only look at 
the evidence submitted since the most recent final and 
binding disallowance of the claim, irrespective of the 
specific basis of that prior denial (i.e., whether on the 
underlying merits or, instead, a prior petition to reopen).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  
If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and reconsidered on the 
underlying merits.  See Evans, 9 Vet. App. at 283 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Here, evidence received since the March 1995 denial of the 
prior petition to reopen consists of:  private medical 
records, VA treatment records, and personal statements from 
the Veteran.  



All of this additional evidence is new in the sense that it 
had not been submitted to VA before and, thus, never 
considered.  However, none of this evidence is material 
because it does not bear directly and substantially on the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Specifically, none of 
this additional evidence suggests the Veteran's current 
mental illness, regardless of the specific diagnosis, is 
etiologically linked to his military service from November 
1978 to February 1979  - including to any injury (trauma) he 
may have sustained while in service or any disease he may 
have contracted.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998).  See, too, Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records merely describing 
the Veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).

While the Veteran is competent, even as a layman, to attest 
to experiencing symptoms possibly attributable his mental 
illness, he does not have the necessary medical training 
and/or expertise to in turn attribute these symptoms and any 
associated mental illness to his military service.  This is a 
medical, not lay, determination.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998) (1997), 
the Court had the very same holding - again noting that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108.  Furthermore, 
inasmuch as the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


